DETAILED ACTION
Allowable Subject Matter
Claims 1, 2, 4-12, 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In particular, Applicant’s remarks filed 5/28/2021 have been found persuasive. They may be consulted for reasons for allowance. The Applicant makes it clear that their invention of claim 1 is limited to a trim ring facing away from an existing automotive lighting fixture and towards the exterior of the vehicle. For this notice of allowance, the Examiner is interpreting “the lighting element is attached to a lighting trim ring outer surface, the lighting trim ring is a adapted to fit at least partially around an existing automotive lighting fixture” to limit the device of claim 1 to a structure which, when applied to an existing automotive lighting fixture, will have the lighting element mounted away from an existing automotive lighting fixture. Further, with regard to claim 11, Applicant has made is clear that their language “sealed in a polymer material” means that the polymer material which seals the light emitting diodes and the printed circuit board is not a material that is part of the lighting trim ring.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875